Citation Nr: 9919219	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served from September 1960 to January 1964.  He 
has approximately two years and five months of service.

This appeal arises from a rating decision of August 1997 from 
the St. Petersburg, Florida, Regional Office (RO).


REMAND

In the veteran's substantive appeal, he requested a video 
hearing before a member of the Board of Veterans' Appeals 
(Board).  However, the veteran later requested that he appear 
before a member of the Board at the RO.  Accordingly, this 
case must be returned to the RO to schedule a hearing before 
a member of the Board at the RO.  38 U.S.C.A. § 7107(e) (West 
Supp. 1998).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to schedule a hearing before a 
member of the Board to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


